This cause came on for further consideration upon respondent Robert L. York’s demonstration of compliance with certain Continuing Legal Education requirements.
This court coming now to consider its order of January 16, 1991, reinstating Robert L. York to the practice of law in the state of Ohio, subject to the condition that, prior to his reinstatement, respondent make up the complete Continuing Legal Education hours that he would have been required to take had he not been under suspension, finds that respondent has complied with that requirement of the order.
On consideration whereof, IT IS ORDERED by the court that Robert L. York be, and hereby is, reinstated to the practice of law in the state of Ohio subject to the following conditions: that, immediately upon reinstatement, respondent establish a client trust account as required by the Ohio Supreme Court and certify to the Clerk of the court that such account has been established; that respondent obtain, at his expense, audits of his trust account for the next two full calendar years (1991 and 1992); that the audits be performed by an independent certified public accountant and be accompanied by a report from the accountant that all funds in such trust account were received and disbursed for the fiduciary purposes intended; and that upon receipt of such audits, respondent file them with the Clerk of the Ohio Supreme Court not later than one hundred twenty days after the end of each calendar year.
IT IS FURTHER ORDERED by the court that respondent be taxed the costs of these proceedings in the amount of $511.15 less the deposit of $500, for a balance of $11.15, which costs shall be payable to this court on or before February 15, 1991, by certified check or money order.
IT IS FURTHER ORDERED that respondent comply with the registration requirements of Gov. Bar R. VI.
(For earlier case, see [1991], 57 Ohio St. 3d 608,_N.E. 2d__)
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.